Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered December 11, 1992, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s specific contention that his absence from a sidebar discussion with a prospective juror during voir dire violated his fundamental right to be present at a material stage of trial thereby mandating a reversal of his conviction pursuant to the Court of Appeals decision in *702People v Sloan (79 NY2d 386). The sidebar discussion merely involved an inquiry into the juror’s ability to serve impartially in light of her daughter’s employment as a secretary with the Legal Aid Society, the office which also employed the defendant’s trial counsel. As such, the discussion did not fall within the parameters of People v Sloan (supra).
The sentence imposed was not excessive (see, People u Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.